Citation Nr: 0007639	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-17 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a right shoulder 
scar.

2.  Entitlement to service connection for right shoulder 
disability other than scarring.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following an August 1998 rating decision by the RO.  
The case was remanded by the Board in March 1999.  As noted 
by the Board in its remand, a claim of service connection for 
a right shoulder scar had previously been denied in August 
1984.  As a result of the veteran's more recent claim of 
service connection for residuals of a right shoulder injury, 
including scarring, and because service connection for a 
right shoulder scar had previously been denied, the Board's 
action must now include consideration of the application to 
reopen a claim of service connection for a right shoulder 
scar and the new claim of service connection for right 
shoulder disability other than scarring.  See 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 19.129, 19.192 (1984).  


FINDINGS OF FACT

1.  Service connection for a right shoulder scar was denied 
in August 1984; no appeal was initiated.

2.  Evidence received since the August 1984 denial is not so 
significant that it must be considered in order to fairly 
decide the claim of service connection for a right shoulder 
scar.

3.  No competent medical evidence has been presented that 
links right shoulder disability other than scarring to the 
veteran's military service.  



CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim of service 
connection for a right shoulder scar has not been presented.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.156, 3.303 (1999).  

2.  The veteran's claim of service connection for right 
shoulder disability other than scarring is not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Shoulder Scar

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Service 
connection is also warranted where the evidence shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 C.F.R. 
§ 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When 
disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1999).

By a decision entered in August 1984, the RO disallowed the 
veteran's claim of service connection for a right shoulder 
scar.  That decision is final.  See 38 C.F.R. § 20.1103 
(1999); 38 C.F.R. §§ 19.129, 19.192 (1984).  As a result, the 
current 

claim of service connection may be considered on the merits 
only if new and material evidence has been received since the 
time of the August 1984 decision.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 1999); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (1999); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the veteran's case, the evidence available in August 1984 
did not show that he had a scar on his right shoulder.  A May 
1970 service department examination showed that he had a scar 
on his left upper arm, but no right shoulder scar was noted.  
Evidence received after the August 1984 rating decision 
includes the veteran's own testimony about the existence of a 
scar and how it got there, namely 

as a result of trauma during service.  The record also 
includes several VA treatment records dated as early as 1995 
wherein the veteran's complaints of right shoulder pain were 
noted.  However, the Board finds that this newly received 
evidence is not "new and material."  § 3.156(a).  

When the veteran filed a claim in 1984, he indicated that he 
had a scar on his right shoulder as a result of trauma during 
service.  In effect, this is the same information he has 
provided since the August 1984 denial.  Consequently, 
although the veteran has provided greater details about the 
events leading up to and surrounding the in-service trauma, 
he has provided no new information which is of such 
significance that it must be considered to fairly decide his 
claim.  In short, while the additional details are 
informative, they tend to provide no more probative 
information than was previously available with respect to the 
essence of the claim, namely that he has a scar that was the 
result of trauma in service.  

As for the newly received medical evidence, none of this 
evidence identifies a scar that is attributable to the trauma 
about which the veteran testified.  In various reports, his 
history of trauma is noted by VA examiners, but none provides 
information relative to the scar and its onset.  
Consequently, the Board finds that the newly received 
evidence is not "new and material" as defined by 38 C.F.R. 
§ 3.156(a).  

Right Shoulder Disability Other than Scarring

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 

(1995).  When disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  38 
C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Veterans Appeals (Court) has held 
that competent evidence pertaining to each of three elements 
must be submitted in order make a 

claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

In the veteran's case, medical evidence has been received 
which shows that he was followed on occasion as early as 1995 
for right shoulder pain.  Certain records, including a July 
1998 consultation request, and a December 1998 orthopedic 
evaluation refer to the veteran's history of right shoulder 
trauma during military service.  It was also noted in October 
1998 that the veteran reported having had chronic pain in his 
right shoulder since military service.  Certain of these 
records also refer to clinical assessments of degenerative 
joint disease, but it is not clear that such assessments were 
directed at the right shoulder.  

What is significant about the available evidence is, 
paradoxically, what it does not show.  Although the veteran's 
history of trauma in service and report of chronic problems 
since service have been documented, no examiner has provided 
a medical opinion linking any currently shown disability to 
the trauma in service, or to any continuation of symptoms 
since service.  Absent the presentation of such medical nexus 
evidence, the veteran's claim of service connection is not 
well grounded.  Caluza, supra.  (Whether the veteran 
experiences arthritis in the right shoulder or not, he is not 
aided by the presumption of 38 C.F.R. § 3.307 because no 
competent evidence has been presented showing that arthritis 
was demonstrated within a year of his separation from 
service.  38 C.F.R. §§ 3.307, 3.309.)  


ORDER

The application to reopen a claim of service connection for a 
right shoulder scar is denied.

The claim of entitlement to service connection for right 
shoulder disability other than scarring is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

